Title: From George Washington to James Watson, 1 May 1780
From: Washington, George
To: Watson, James


          
            Sir
            Head Quarters Morris Town 1st May 1780
          
          I have recd your favr of the 24th ulto informing me of your being appointed by the State of Connecticut to purchase the quota of Rum and Hay required by Congress, and desiring to be made acquainted with the places of deposit—I have already, in conformity to the tenor of the Resolve, pointed out to His Excellency Governor Trumbull the

different places at which the several Articles required are to be deposited, and which I make no doubt he will communicate to you—but lest some delay may attend his dispatches, you will be pleased to observe that the following are the places of deposit for the Rum and Hay in the proportions affixed to each. I am &.
        